Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/30/2021 and 04/27/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “high temperature deformation behavior” in claims 1 and 6 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purpose, such high temperature deformation behavior is interpreted as compression test.
Likewise, the term “a fine niobium carbide” in claim 1 and the term “a fine titanium nitride” are both relative terms which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant recites “homogenization heat treatment” and “a heat treatment” in instant claim 1.  It is unclear what are the difference between two heat treatment without recitation of temperature range of each heat treatment.  See MPEP 2173.05(a) I The meaning of every term should be apparent and MPEP 2173.05(a) II The requirement for clarity and precision must be balanced with the limitations of the language.  Applicant is required to recite temperature range of each heat treatment to meet the requirement for clarity and precision.   
As a result of rejected independent claim 1, all dependent claims are also rejected under the same statue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shin (NPL document “Development of Austenitic Stainless Steels with uniform dispersion of Nano-size carbide”) in view of Kim (NPL document “Development and radiation characteristic evaluation of Advanced Radiation Resistant austenitic alloys (AR2A2) for reactor internals”).
As for claim 1, Shin discloses Development of Austenitic Stainless Steels with uniform dispersion of Nano-size carbide such as fine precipitates of niobium carbide (Page 15) by thermal mechanical processing (Page 11) comprising homogenization, hot rolling and stabilizing heat treatment.  The step of hot rolling comprises at least three pass hot rolling including first f hot rolling at recrystallization region (i.e. higher than non-recrystallization temperature)  followed by one pass lower than the non-recrystallization temperature.  The step of stabilizing heat treatment is expected to precipitating nano size NbC uniform dispersion.  Page 11 also disclose compression test is performed for determination of non-recrystallization temperature which suggests a step of instant claimed deriving a non-recrystallization temperature by evaluating a high temperature deformation behavior of the steel material.  
Shin differs from instant claim such that it does not expressly disclose instant claimed melting and casting step wherein the mixed steel material including 16 to 26 wt. % of chromium (Cr), 8 to 22 wt. % of nickel (Ni), 0.02 to 0.1 wt. % of carbon (C), 0.2 to 1 wt. % of niobium (Nb), 0.015 to 0.025 wt. % of titanium (Ti), 0.004 to 0.01 wt. % of 10 nitrogen (N), and 0.5 to 2 wt. % of manganese (Mn).
It should be noted instant claimed melting the mixed steel and casting the melted mixed steel material to form cast material before homogenization, hot rolling and stabilizing heat treatment is well known vacuum induction melting technique to make austenitic stainless steel from raw stainless steel alloy material as evidenced by Kim. (Page 1 Col 1 Section 2.1)
Regarding mixed steel material compositions, Kim discloses a similar thermal mechanical process steps as Shin by homogenization heat treat followed by seven passes hot rolling and solution heat treatment to form fine NbC (Page 1 Col 2 Section 2.3).
Table 1 discloses three AR2A2 with Cr, Ni, C, Mn, Nb, Ti and N all within presently claimed composition ranges.  Kim expressly using Table 1 disclosed three AR2A2 is to analyze the fine TiN precipitates by varying Ti and N content. (Page 2 Col 1 paragraph 2)
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply Kim’s Table 1 three AR2A2 with Cr, Ni, C, Mn, Nb, Ti and N compositions, in the process of Shin for the formation of fine TiN precipitates.
As for claim 2, Kim disclose seven passes of hot rolling was conducted to achieve total thickness reduction of 80% (thickness reduction of 20% per pass)
As for claim 5, using Table 1 disclosed three AR2A2 is to analyze the fine TiN precipitates by varying Ti and N content.
As for claim 6, using compression test for determination of non-recrystallization temperature supports instant claimed wherein clause.
	Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733